Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/21 has been entered.
 
Receipt of amendment and response dated 7/15/21 is acknowledged.
Claim 8 is canceled.
Claims 1-7 and 9-11 are pending in the instant application.

Upon further consideration and search, the previous rejection of record has been replaced with the following:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060094674 to Neel et al (Neel) in view of CN 103910711 to Zhiping et al, US 2015/0044288 to Surber.

Claims
Instant claims require a method of preparing an inhalable formulation comprising micronizing imatinib particles, suspending the micronized imatinib particles in a solution; spray drying the suspended micronized imatinib particles to prepare an inhalable formulation thereof comprising less than 3% amorphous imatinib particles. Instant dependent claim 2 recites the mass median aerodynamic diameter in the range of 0.5-5 microns. Claim 4 recites a water soluble excipient selected from the group consisting of leucine, dileucine, trileucine, trehalose, mannitol, citrate, and acetate; claim 5 recites a water soluble excipient selected from the group consisting of lecithin, distearylphosphatidylcholine (DSPC). Claim 6 recites that inhalable formulation contains a therapeutically effective amount of imatinib for treating a condition of the pulmonary cardiovascular system. Claim 7 recites wherein the condition of the pulmonary cardiovascular system is pulmonary arterial hypertension (PAH). Claim 9 recites less than 1% amorphous imatinib particles. Claims 10 and recite the maximum limit of water in the composition.
Neel teaches a combination of an mTOR inhibitor and a tyrosine kinase inhibitor for increased effectiveness in reducing the proliferation and enhancing the apoptosis of neoplastic cells (abstract). Neel teaches rapamycin for the mTOR inhibitor [0014] and imatinib as a tyrosinase kinase inhibitor [0015]. Neel also teaches that imatinib also acts 
Instant claims require imatinib crystals with less than 3% amorphous imatinib particles.
The teaching of imatinib in the exemplified compositions (in Neel) is construed to be a free base because Neel specifically teaches that the composition can optionally administered in the form of salts [0088]. Neel does not teach any crystalline structure of imatinib. 

	 

One of an ordinary skill in the art would have recognized preparing imatinib free base (not salt form) of very high purity is desired, so as to avoid amorphous form, which is unstable and impure, as suggested by Zhiping. Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ a suitable process of preparing a desired crystalline form of imatinib base, in the teachings of Neel, with an expectation to prepare imatinib crystals having high purity and low moisture content. The high purity of imatinib crystals in the above references (Neel and Zhiping) meet the instant “has less than 3% and 5% amorphous imatinib”.
For the claimed inhalable compositions, while Neel desires preparing imatinib compositions in various forms including aerosols or powder formulations, Neel does not exemplify an inhalable compositions and the method of preparing as claimed. 
 The process of spray drying is disclosed in [0503 and 0505]. Further, [0006-0007 and 0482-0489] describes various embodiments including aqueous solutions of citrate buffer for the active agent. Surber teaches excipients such as lactose, trehalose, mannitol [0555] for preparing pharmaceutical inhalable formulations. 
Further, [0522] of Surber teaches spray drying process which is performed with a solution or a suspension of the drug, to generate particles of 1-5 microns. [0369-0372] teaches crystalline imatinib compositions and do not contain amorphous particles and thus meet instant claims 8 and 9. Inhaled aerosol particles are described in [0378] and [0471] with a particle size 1-5 microns. In the case where the claimed ranges "overlap or prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The process of spray drying is disclosed in [0503 and 0505], does not contain water. Thus, Surber meets instant claims 10-11. 
[0006-0007 and 0482-0489] describes various embodiments including aqueous solutions of citrate buffer for the active agent. [0014] of Surber teaches including surfactants, buffers. [0302] of Surber teaches including additional excipients such as lecithin (instant claim 5) in the composition comprising imatinib. Further Surber teaches preparing stable preparation comprising lipid, which read on instant excipients [0292], meet instant claim 5. Table 1 of Surber describes aqueous formulations with citrate buffer and meet claim 4. Surber further teaches including surface modifiers such as lecithin [0533-0534]. For the claimed leucine as an excipient, Surber teaches that amino acids act as dispersion enhancers [0546-0547, 0551, 0554], and further more teaches excipients such as trehalose, mannitol [0555], surface erodible polymers such as phosphatidylcholine [0558, 0561]. For the claimed pulmonary disease, see [204], which describes pulmonary arterial hypertension (PAH). Further, Surber teaches milling the imatinib particles [0475], and further teaches spray drying solutions or suspensions so as to obtain dry powder of a particle size between 1-5 microns. Further, Surber teaches excipients i.e., citrate, mannitol, amino acids, lecithin, etc. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the highly pure crystalline forms of imatinib of Neel (as modified by CN 103910711 to Zhiping et al) and prepare inhalable  CN 103910711 to Zhiping et al) because Surber teaches aerosolized delivery of dry powder with a particle size range of 1-5 microns provided effective treatment for pulmonary conditions such as PAH (0397-0399). Instant claims recite 0.5-5 microns, whereas Surber teaches 1-5 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, one skilled in the art would have been able to optimize the particle size of imatinib with an expectation to provide effective delivery by inhalation and thus expect high bioavailability and safety/tolerability of the composition, as suggested by Surber. 
Surber teaches several method of preparing inhalable imatinib formulations such as liquid nebulizing, aerosolized dry powder formulations and administration as solid, liquid, semi-solid, etc [0392]. Surber suggests fine particle are produced using solutions or suspension [0475, 0522], and further suggests spray drying [0503-0594]. [0503] teaches that the solid nanoparticles are used in generating dry aerosols or 
Hence, one of an ordinary skill in the art would have been able to employ the spray drying process of Surber in preparing imatinib crystals of Neel (modified by Zhiping) by suspending the nanoparticulates crystals in a surface modifier comprising lactose or mannitol (suggested by Surber), with an expectation to prepare the final imatinib particles that are suitable for inhalation and deliver to deep lung locations. A skilled in the art would have been able to expect effective delivery, high bioavailability and safety, with the inhalable imatinib particles prepared by any of the methods including the claimed spray drying of a solution or a suspension of imatinib.

Double Patenting
3.	Claims 1-7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/874111 in view of CN 103910711 to Zhiping et al and US 2015/0044288 to Surber. 
The copending claims of the above ‘111 application are directed to inhalable formulation comprising imatinib, in the form of a dry powder and further comprising at least one carrier. The composition of the copending claims is used for treating the same pulmonary cardiovascular conditions such as pulmonary arterial hypertension (PAH).  
CN 103910711 to Zhiping et al (Zhiping) teaches preparing imatinib free alkali crystal form with an XRPD has main peaks at 6.0, 8.6,14.2, 17.8, 18.1, 19.6, 19.9, 20.5, 21.6, 22.3, 23.5, 25.3, 30.4, 32.1, 38.1+/-0.2 degrees 2 [theta] (abstract). The imatinib free base has a high purity and good stability (abstract, 0014-0015). Zhiping also teaches that imatinib free base degrades when dried overnight at higher temperatures and requires recrystallization. Zhiping teaches that the purity of imatinib free base largely determines the quality of the final product (imatinib mesylate salt form) and that removing the impurities after recrystallization to mesylate form is difficult because impurities that are similar to imatinib also form in the final product [0011-0012 and 0033]. Zhiping therefore teaches preparation of imatinib free base crystals and drying the crystals [0026].
Hence, one of an ordinary skill in the art would have recognized preparing imatinib crystals of copending claims with very high purity is desired, so as to avoid amorphous form, which is unstable and impure, as suggested by Zhiping. The high purity of imatinib crystals in Zhiping meet the instant “has less than 3% and 5% amorphous imatinib”.


Copending claims do not recite the instant claimed method of preparing the composition, particle sizes and excipients. However, both the instant and the copending claims are directed to an inhalable imatinib composition.
Surber, discussed above, teaches inhalable formulations, for local delivery, comprising imatinib or a phenylaminopyrimidine derivative compound for aerosolization and use of such formulations for inhaled aerosol administration of imatinib or a phenylaminopyrimidine derivative compound for the prevention or treatment of various fibrotic, carcinogenic, vascular and viral infectious diseases, including diseases associated with the lung, heart, kidney, liver, eye, central nervous system and surgical sites (abstract). [0047] teaches that the delivery of imatinib composition using an aerosol or nebulizer methods [0047]. Paragraphs [0047, 0025, 0052 and 0272] of Surber teaches that the drug particles having a mass median aerodynamic diameter of 1 to 5 microns, which overlaps with the 0.5 to 5 microns.  For the dry powder formulations, [0234 and 0259] teaches dry powder formulations along with liquid nebulizer or metered-dose inhaler composition. [0314] teaches spray dried formulation of imatinib powder. [0369-0372] teaches crystalline imatinib compositions and do not contain amorphous particles and thus meet instant claims 8 and 9. Inhaled aerosol particles are described in [0378] and [0471] with a particle size 1-5 microns. [0522] teaches spray drying process which is performed with a solution or a suspension of the drug, to generate particles of 1-5 microns.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
The process of spray drying is disclosed in [0503 and 0505]. Thus, Surber meets instant claims 10-11. 
[0006-0007 and 0482-0489] describes various embodiments including aqueous solutions of citrate buffer for the active agent. [0014] of Surber teaches including surfactants, buffers. [0302] of Surber teaches including additional excipients such as lecithin (instant claim 5) in the composition comprising imatinib. Further Surber teaches preparing stable preparation comprising lipid, which read on instant excipients [0292], meet instant claim 5. Table 1 of Surber describes aqueous formulations with citrate buffer and meet claim 4. Surber further teaches including surface modifiers such as lecithin [0533-0534]. For the claimed leucine as an excipient, Surber teaches that amino acids act as dispersion enhancers [0546-0547, 0551, 0554], and further more teaches excipients such as trehalose, mannitol [0555], surface erodible polymers such as phosphatidylcholine [0558, 0561]. For the claimed pulmonary disease, see [204], which describes pulmonary arterial hypertension (PAH).
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the copending claims to include the excipients of Surber i.e., citrate, mannitol, amino acids such as leucine for enhancing dispersion of the imatinib powder and further surface modifiers such as lecithin, so as to arrive at the instant claimed compositions. A skilled artisan would have been motivated to prepare the dry powder imatinib formulations by spray . 
This is a provisional nonstatutory double patenting rejection.


4.	Claims 1-7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/874118 in view of CN 103910711 to Zhiping et al and US 2015/0044288 to Surber. 
Copending claims are directed to an inhalable formulation comprising imatinib particles containing less than 5% amorphous particles and less than 5% water. Copending claims further recite a method of treating pulmonary cardiovascular conditions such as pulmonary arterial hypertension (PAH). Both instant and copending claims recite the same particle size, carrier agent lactose. However, copending claims fail to recite the instant process of preparing the formulation.  
CN 103910711 to Zhiping et al (Zhiping) teaches preparing imatinib free alkali crystal form with an XRPD has main peaks at 6.0, 8.6,14.2, 17.8, 18.1, 19.6, 19.9, 20.5, 21.6, 22.3, 23.5, 25.3, 30.4, 32.1, 38.1+/-0.2 degrees 2 [theta] (abstract). The imatinib free base has a high purity and good stability (abstract, 0014-0015). Zhiping also teaches that imatinib free base degrades when dried overnight at higher temperatures and requires recrystallization. Zhiping teaches that the purity of imatinib free base largely determines the quality of the final product (imatinib mesylate salt form) and that removing the impurities after recrystallization to mesylate form is difficult because 
Hence, one of an ordinary skill in the art would have recognized preparing imatinib crystals of copending claims with very high purity is desired, to avoid amorphous form, which is unstable and impure, as suggested by Zhiping. The high purity of imatinib crystals in Zhiping meet the instant “has less than 3% and 5% amorphous imatinib”.
Surber, discussed above, teaches inhalable formulations, for local delivery, comprising imatinib or a phenylaminopyrimidine derivative compound for aerosolization and use of such formulations for inhaled aerosol administration of imatinib or a phenylaminopyrimidine derivative compound for the prevention or treatment of various fibrotic, carcinogenic, vascular and viral infectious diseases, including diseases associated with the lung, heart, kidney, liver, eye, central nervous system and surgical sites (abstract). [0047] teaches that the delivery of imatinib composition using an aerosol or nebulizer methods [0047]. 
[0047, 0025, 0052 and 0272] of Surber teaches that the drug particles having a mass median aerodynamic diameter of 1 to 5 microns, which overlaps with the 0.5 to 5 microns.  For the dry powder formulations, [0234 and 0259] teaches dry powder formulations along with liquid nebulizer or metered-dose inhaler composition. [0314] teaches spray dried formulation of imatinib powder. [0522] teaches spray drying process which is performed with a solution or a suspension of the drug, to generate particles of 1-5 microns.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The process of spray drying is disclosed in [0503 and 0505], and does not contain water. Thus, Surber meets instant claims 10-11. 
[0006-0007 and 0482-0489] describes various embodiments including aqueous solutions of citrate buffer for the active agent. [0014] of Surber teaches including surfactants, buffers. [0302] of Surber teaches including additional excipients such as lecithin (instant claim 5) in the composition comprising imatinib. Further Surber teaches preparing stable preparation comprising lipid, which read on instant excipients [0292], meet instant claim 5. Table 1 of Surber describes aqueous formulations with citrate buffer and meet claim 4. Surber further teaches including surface modifiers such as lecithin [0533-0534]. For the claimed leucine as an excipient, Surber teaches that amino acids act as dispersion enhancers [0546-0547, 0551, 0554], and further more teaches excipients such as trehalose, mannitol [0555], surface erodible polymers such as phosphatidylcholine [0558, 0561]. For the claimed pulmonary disease, see [204], which describes pulmonary arterial hypertension (PAH).
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the copending claims to include the excipients of Surber i.e., citrate, mannitol, amino acids such as leucine for enhancing dispersion of the imatinib powder and further surface modifiers . 
This is a provisional nonstatutory double patenting rejection.

5.	Claims 1-7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16/874143 in view of CN 103910711 to Zhiping et al and US 2015/0044288 to Surber.
The above copending claims application are directed to imatinib inhalable compositions. Both instant and copending claims recite the same particle size, and for the same treatment of PAH. Copending claims recite all of the claimed excipients and for treating the dry powder particles as that claimed in the instant application. Copending claims lack amorphous particles and water.
Copending claims do not recite the instant method of preparation and instead teaches molded particles, and claim 13 of copending application recites a method of molding that is different from hardening. 
CN 103910711 to Zhiping et al (Zhiping) teaches preparing imatinib free alkali crystal form with an XRPD has main peaks at 6.0, 8.6,14.2, 17.8, 18.1, 19.6, 19.9, 20.5, 21.6, 22.3, 23.5, 25.3, 30.4, 32.1, 38.1+/-0.2 degrees 2 [theta] (abstract). The imatinib free 
Hence, one of an ordinary skill in the art would have recognized preparing imatinib crystals of copending claims with very high purity is desired, to avoid amorphous form, which is unstable and impure, as suggested by Zhiping. The high purity of imatinib crystals in Zhiping meet the instant “has less than 3% and 5% amorphous imatinib”.
Surber, discussed above, teaches inhalable formulations, for local delivery, comprising imatinib or a phenylaminopyrimidine derivative compound for aerosolization and use of such formulations for inhaled aerosol administration of imatinib or a phenylaminopyrimidine derivative compound for the prevention or treatment of various fibrotic, carcinogenic, vascular and viral infectious diseases, including diseases associated with the lung, heart, kidney, liver, eye, central nervous system and surgical sites (abstract). [0047] teaches that the delivery of imatinib composition using an aerosol or nebulizer methods [0047]. [0047, 0025, 0052 and 0272] of Surber teaches that the drug particles having a mass median aerodynamic diameter of 1 to 5 microns, which overlaps with the 0.5 to 5 microns.  For the dry powder formulations, [0234 and  [0522] teaches spray drying process which is performed with a solution or a suspension of the drug, to generate particles of 1-5 microns.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The process of spray drying is disclosed in [0503 and 0505]. Thus, Surber meets instant claims 10-11. 
Further, [0006-0007 and 0482-0489] describes various embodiments including aqueous solutions of citrate buffer for the active agent. [0014] of Surber teaches including surfactants, buffers. [0302] of Surber teaches including additional excipients such as lecithin (instant claim 5) in the composition comprising imatinib. Further Surber teaches preparing stable preparation comprising lipid, which read on instant excipients [0292], meet instant claim 5. Table 1 of Surber describes aqueous formulations with citrate buffer and meet claim 4. Surber further teaches including surface modifiers such as lecithin [0533-0534]. For the claimed leucine as an excipient, Surber teaches that amino acids act as dispersion enhancers [0546-0547, 0551, 0554], and further more teaches excipients such as trehalose, mannitol [0555], surface erodible polymers such as phosphatidylcholine [0558, 0561]. For the claimed pulmonary disease, see [204], which describes pulmonary arterial hypertension (PAH).
 been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the inhalable dry powder imatinib formulations of the copending claims that include imatinib particles, excipients i.e., citrate, mannitol, amino acids, lecithin, etc., by spray drying a solution/suspension of imatinib as suggested by Surber because Surber teaches that the composition is effective in treating a variety diseases including the claimed PAH [0662], and further shows that the particulate form (1 -5 micron MMAD) for effective delivery, bioavailability and safety/tolerability (example 7). Surber teaches several method of preparing such as liquid suspensions, aerosolized dry powder formulations etc., and particularly teaches aerosolized delivery of dry powder with a particle size range of 1-5 microns provided effective treatment for pulmonary conditions such as PAH (0397-0399, 504, 517). One skilled in the art would have been able to expect effective delivery, high bioavailability and safety.

This is a provisional nonstatutory double patenting rejection.	
6.	Claims 1-7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/874153 in view of CN 103910711 to Zhiping et al and US 2015/0044288 to Surber.
The above copending claims application are directed to imatinib inhalable compositions. The copending claims of the above ‘111 application are directed to inhalable formulation comprising imatinib, in the form of a dry powder and further comprising at least one carrier. The composition of the copending claims is used for 
Copending claims do not recite the instant method of preparation and instead teaches molded particles. 
CN 103910711 to Zhiping et al (Zhiping) teaches preparing imatinib free alkali crystal form with an XRPD has main peaks at 6.0, 8.6,14.2, 17.8, 18.1, 19.6, 19.9, 20.5, 21.6, 22.3, 23.5, 25.3, 30.4, 32.1, 38.1+/-0.2 degrees 2 [theta] (abstract). The imatinib free base has a high purity and good stability (abstract, 0014-0015). Zhiping also teaches that imatinib free base degrades when dried overnight at higher temperatures and requires recrystallization. Zhiping teaches that the purity of imatinib free base largely determines the quality of the final product (imatinib mesylate salt form) and that removing the impurities after recrystallization to mesylate form is difficult because impurities that are similar to imatinib also form in the final product [0011-0012 and 0033]. Zhiping therefore teaches preparation of imatinib free base crystals and drying the crystals [0026].
Hence, one of an ordinary skill in the art would have recognized preparing imatinib crystals of copending claims with very high purity is desired, to avoid amorphous form, which is unstable and impure, as suggested by Zhiping. The high 
Surber, discussed above, teaches inhalable formulations, for local delivery, comprising imatinib or a phenylaminopyrimidine derivative compound for aerosolization and use of such formulations for inhaled aerosol administration of imatinib or a phenylaminopyrimidine derivative compound for the prevention or treatment of various fibrotic, carcinogenic, vascular and viral infectious diseases, including diseases associated with the lung, heart, kidney, liver, eye, central nervous system and surgical sites (abstract). [0047] teaches that the delivery of imatinib composition using an aerosol or nebulizer methods [0047]. [0047, 0025, 0052 and 0272] of Surber teaches that the drug particles having a mass median aerodynamic diameter of 1 to 5 microns, which overlaps with the 0.5 to 5 microns.  For the dry powder formulations, [0234 and 0259] teaches dry powder formulations along with liquid nebulizer or metered-dose inhaler composition. [0314] teaches spray dried formulation of imatinib powder. [0369-0372] teaches crystalline imatinib compositions and do not contain amorphous particles and thus meet instant claims 8 and 9. Inhaled aerosol particles are described in [0378] and [0471] with a particle size 1-5 microns. [0522] teaches spray drying process which is performed with a solution or a suspension of the drug, to generate particles of 1-5 microns.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). The process of spray drying is disclosed in [0503 and 0505]. Thus, Surber meets instant claims 10-11. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the inhalable dry powder imatinib formulations of the copending claims that include imatinib particles, excipients i.e., citrate, mannitol, amino acids, lecithin, etc., by spray drying a solution/suspension of imatinib as suggested by Surber, such that the dry powder inhalable particles that are free of moisture. One would be motivated because Surber teaches that the composition is effective in treating a variety diseases including the claimed PAH [0662], and further shows that the particulate form (1 -5 micron MMAD) for effective delivery, bioavailability and safety/tolerability (example 7). Surber teaches several method of preparing such as liquid suspensions, aerosolized dry powder formulations etc., and particularly teaches aerosolized delivery of dry powder with a particle size range of 1-5 microns provided .

This is a provisional nonstatutory double patenting rejection.	


Response to Arguments
7.	Applicant's arguments filed 7/15/21 have been fully considered but they are not persuasive. 
	Applicants argue that the claims recite a method of preparing an inhalable formulation including the steps of micronizing imatinib particles, suspending the micronized imatinib particles in a solution, and spray drying the suspended micronized imatinib particles to prepare a formulation including less than 3% amorphous imatinib particles. It is argued that Surber does not suggest an inhalable formulation of imatinib not in a salt form and, furthermore, the disclosure of a crystalline form does not teach or suggest any limitation on amorphous content in a formulation comprising that crystalline form. It is argued that at no point does Surber suggest any limitation on amorphous content or provide any reason or advantage to preparing a formulation comprising less than 3% amorphous imatinib particles. It is argued that the instant application describes that crystal form can be important to drug pharmacokinetics and dosing as well as physiochemical stability and avoiding amorphous content can therefore be important to providing predictable and efficient therapy. It is argued that Surber separately reports 
	Applicants’ argument regarding the teachings of Surber have been considered. However, the present rejection replace the previous rejection with a new combination of references. The newly added references, Neel and Zhiping references teaches imatinib crystalline forms and Zhiping further suggests preparing highly pure crystalline forms of imatinib so as to avoid the disadvantages i.e., impurities results in degradation of imatinib overnight and therefore suggests removing impurities and prepare highly pure crystalline forms. Hence, one of an ordinary skill in the art would have recognized preparing imatinib free base (not salt form) of Neel with very high purity is desired, so as to avoid amorphous form. Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ a suitable process of preparing a desired crystalline form of imatinib base, in the teachings of Neel, with an expectation to prepare imatinib crystals having high purity and low moisture content. The high purity of imatinib crystals in the above references (Neel and Zhiping) meet the instant “has less than 3% and 5% amorphous imatinib”. Surber has only been relied upon for the teachings of spray drying process, so as to prepare an inhalable formulation of imatinib crystals. Even though Surber does not teach highly pure imatinib crystals, the rejection does not rely on modifying the teachings of Surber, KSR, 550 U.S.  at 418, 82 USPQ2d at 1396. Surber not only teaches a solution but also a suspension for spray drying process to produce particles of 1-5 microns. Surber further teaches crystalline imatinib particles of 1-5 microns for preparing aerosols [0378 and 0471]. Applicants argue that the process of Surber teaches spray drying with a solution or suspension but the process of spray drying is merely a generic discussion of spray drying and is not specifically applied to imatinib. It is argued that while instant claims mention micronized particles suspended in a solution, followed by spray drying of the particles, Surber does not teach spray drying for particle size reduction. Applicants’ arguments are not persuasive, instant claims have been rejected as being obvious for the claimed method because Surber teaches suspension and solution as alternate forms [0149]. One of an ordinary skill in the art would have been able to select a solution or a suspension imatinib and further subject to spray drying. One skilled in the art would have understood that both a suspension or a solution result in imatinib particles that can be effectively used for treating pulmonary arterial hypertension with an high bioavailability of the drug as well as safety. Surber also recognizes that the efficient drug delivery is 

Applicants request reconsideration of the Double patenting rejections in view of the amendments and the arguments regarding Surber reference. However, the arguments are not persuasive because the present rejection now rely additionally on the teachings of Zhiping et al., reference for preparing highly pure imatinib crystals. Zhiping further suggests preparing highly pure crystalline forms of imatinib to avoid the disadvantages i.e., impurities results in degradation of imatinib overnight and therefore suggests removing impurities and prepare highly pure crystalline forms.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611